Citation Nr: 0315146	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  94-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a blood disorder, 
claimed as Lyme disease.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 1996, the Board remanded the issue of entitlement 
to service connection for a blood disorder, claimed as Lyme 
disease, for further development.  

In a June 2000 decision, the Board denied the veteran's 
claim.  The veteran appealed, and in August 2001, the United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the Board's decision and remanded the case for 
readjudication.

In a June 2002 decision, the Board again denied the veteran's 
claim.  The veteran appealed, and in February 2003, the Court 
vacated the Board's decision and remanded the case for 
readjudication.


REMAND

As noted in the Board's June 2002 decision, a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board's June 2002 decision was issued prior to the 
Court's decision in Quartuccio, supra.  Additionally, the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs) pertaining to the veteran's claim were 
issued prior to the enactment of VCAA.  Thus, no SOC or SSOC 
of record contains any reference to the VCAA, either the 
statute or the implementing regulations.  Moreover, the 
veteran has not been notified of the evidence he needed to 
supply and what VA would do in order to assist him with his 
claims.  Additionally, there is no VCAA letter in the claims 
folder.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regard to his claim of service connection for 
a blood disorder, claimed as Lyme disease.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision on 
those issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from him to substantiate his claim of 
entitlement to service connection for a blood 
disorder, claimed as Lyme disease.  The 
appellant should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claim for entitlement to 
service connection for a blood disorder, claimed as Lyme 
disease.  If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



